Judgment of Supreme Court, New York County (Albert P. Williams, J., at jury trial and sentence), rendered June 29, 1989, convicting defendant of robbery in the second degree and sentencing defendant, as a predicate felon, to an indeterminate term of imprisonment of from 4 to 8 years, unanimously affirmed.
There is sufficient evidence in this case to determine beyond a reasonable doubt that defendant was aided by another person actually present within the meaning of Penal Law § 160.10. The trial testimony showed that on the afternoon of October 6, 1988, the complainant, Herbert Adler, was walking along the street with a companion when the defendant and an unidentified person ran up behind them. Defendant removed the money from Adler’s pocket while his companion stole money from the pocket of Adler’s friend; defendant and his accomplice then fled in opposite directions. Only defendant was apprehended. The testimony of police officers who observed the defendant and his companion for a substantial period of time before the incident and immediately prior to and during the robbery demonstrates that the defendant and the unidentified assailant acted in concert, and that the acts *340were calculated to have a singular impact which provided the necessary diversion for the defendant and his accomplice to carry out the crime. (See, People v Dennis, 146 AD2d 708, affd 75 NY2d 821.)
We have considered defendant’s remaining arguments and find them to be without merit. Concur—Ross, J. P., Carro, Asch, Wallach and Smith, JJ.